DETAILED ACTION

Allowable Subject Matter
Claim 4-11 and 15-20 are objected.
Claim 4-5, 11 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation " the duration of the first audio transmission " in line 1. There is insufficient antecedent basis for this limitation in the claim. To further prosecution examiner will reject claim 2 and 3 as they are similar to claim 13 and 14 which have no issues.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao US PG-Pub 2008/0165622 in view of Sander US PG-Pub 2009/0180643.

Regarding claim 1 and 12, Liao teaches a processor; and a memory storing instructions which, when executed by the processor, cause the processor to: select a first audio channel; transmit, from a first computing device, a first audio transmission to a second computing device using the first audio channel (Fig. 7 & [0033]: selecting the high frequency channel that will be use to transmit a first audio signal using the acoustic transmitter-TX1) and receiving a second audio transmission from a second device (Fig. 7-TX2).
Liao failed to teach wait for a predetermined period of time to receive a second audio transmission containing an acknowledgment of the first audio transmission on the first audio channel; and responsive to receiving the second audio transmission within the predetermined period of time, determine that the first audio transmission was successfully received.  
However, Sander teaches wait for a predetermined period of time to receive a second audio transmission containing an acknowledgment of the first audio transmission on the first audio channel; and responsive to receiving the second audio transmission within the predetermined period of time, determine that the first audio transmission was successfully received (Fig. 37 & [0212]: after a signal transmitted wait for a tone in the tone detector for 6ms and if it received a ACK then the signal was successful).
Liao and Sander are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because waiting a predetermined amount of time before making a decision allows the other device to reply and creates a time frame to determine if the other device has a problem.

Claim 2-3 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao US PG-Pub 2008/0165622 in combination with Sander US PG-Pub 2009/0180643 in view of Pedersen US PG-Pub 2015/0341724.

	Regarding claim 2 and 13, the combination teaches wherein the predetermined period of time is a multiple of the expected duration of the second audio transmission (Sanders, [0212]: the wait period is 6ms and [0192] tone signals are 2ms, which is a multiple of 3).  
	The combination failed to teach wherein an expected duration of the second audio transmission is shorter than a duration of the first audio transmission.
	However, Pedersen teaches an expected duration of the second transmission is shorter than a duration of the first transmission (Fig. 2: the second transmission which is an Ack-207 is shorter than the first transmission-205).
	The combination and Pedersen are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because an acknowledgment reply requires small amount of data and it will help with saving time to send over more important data.

	Regarding claim 3 and 14, Sanders teaches wherein the multiple is greater than or equal to 2 and less than or equal to 4 ([0212]: the wait period is 6ms and [0192] tone signals are 2ms, which is a multiple of 3).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because the wait period has to account for the signal to travel from one device to another and also get processed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654